Citation Nr: 0841509	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-24 600 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
February 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record shows that there are no service medical 
records associated with the claims file and the RO issued a 
formal finding in November 2005 stating that the records were 
unavailable.  It appears that in the repeated requests for 
the veteran's service medical records, the RO used incorrect 
dates of service.  The RO requested the veteran's service 
records using the dates of service the veteran provided in 
his January 2005 application for benefits, which were from 
February 1965 to August 1966.  The veteran's DD 214, which 
was received in January 2005, shows that the veteran actually 
served on active duty from August 1964 to February 1965.  It 
does not appear that records were ever requested using the 
correct dates of service.  Therefore, the RO should attempt 
to obtain these records on remand.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's service medical 
records from active duty and personnel 
records for the veteran's service from August 
1964 to February 1965 from the National 
Personnel Records Center (NPRC) or other 
pertinent sources.  All efforts to obtain 
these records should be fully documented, and 
the NPRC and any other source contacted must 
provide a negative response if records are 
not available.

2.  Then, readjudicate the claim on appeal, 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




